Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "a plurality of detents" in line 1.  There is insufficient antecedent basis for this limitation in the claim, it is unclear if this limitation refers back to the plurality of corner detents as recited in claim 1 line 8, or if these are different detents. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livingston et al. US PG. Pub 2005/0161243 in view of Schroeder US 2009/0126964, in further view of Blumenberg US Patent 5,650,676.
	Regarding Claim 1 Livingston discloses a power tool, comprising: an external titanium housing (20) having a forward portion (20) and an opposing rearward portion (10) and a cavity extending there between (Figs.6-7), wherein the titanium housing has a body of titanium with at least a major portion thereof (abstract, Par 19), including a rear section thereof, having a thin wall with a substantially constant thickness (t, Fig.3; Par 0020) 

    PNG
    media_image1.png
    502
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    508
    media_image2.png
    Greyscale
	Livingston fails to explicitly disclose; an interface flange residing in the titanium housing cavity; and an external motor housing extending rearward of the external titanium housing and attached to the interface flange, wherein the interface flange is internal with respect to the external titanium housing and  interface flange has a plurality of corner detents extending outwardly from an outer perimeter thereof that are sized and configured to provide an interference fit with corners of an inner surface of the titanium housing	However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of corner detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and provides corner projections 96 which extend from corners at provide a detent in order to maintain alignment of the cover plate)  

    PNG
    media_image3.png
    571
    511
    media_image3.png
    Greyscale

Therefore it would have been obvious to combine the flange teaching of Schroeder with the titanium power tool as shown with connected curvilinear and circular housing portions fitted together as taught by Livingston for quick installation without additional tools such that there are air gaps on the perimeter allowing for an interference or press fit engagement between the corners of the flange and the 

    PNG
    media_image4.png
    433
    551
    media_image4.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange as taught by Schroeder including detents formed in the corners but not on the edges with the structural benefit as taught by Blumenberg of rigid attachment by compressive forces of the motor housing to the tool housing with the edge detent design of Schroeder to have a strength to withstand large impact such as dropping without the tool getting misaligned.	Regarding Claim 2 Livingston in view of Schroeder in further view of Blumenberg in (Livingston Par 17). 	Regarding Claim 3 Livingston in view of Schroeder in further view of Blumenberg substantially teach the power tool of Claim 1, wherein the titanium housing body (Livingston 0019) has a forward portion has a cylindrical shape (20), and wherein the rearward portion has a curvilinear shape (10; Figs.1-6)
	Regarding Claim 4, Livingston in view of Schroeder in further view of Blumenberg substantially teach the power tool of Claim 1, Livingston fails to explicitly teach wherein the interface flange can withstand a pull out force of 1000 lbs. for two seconds.
However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and further attached by internal fasteners 82 to fixedly secure a mounting flange for a motor housing in a power tool).
Therefore it would have been obvious to combine the flange teaching of Schroeder with the titanium power tool as shown with connected curvilinear and circular housing portions fitted together as taught by Livingston for quick installation without additional tools to have an interface flange that can withstand a pull out force of 1000 lbs. for two seconds.		Regarding Claim 5, Livingston in view of Schroeder in further view of Blumenberg substantially teach the power tool of Claim 1, Livingston discloses wherein the titanium housing body is a monolithic unitary body of deep drawn titanium that has a thin wall of substantially constant thickness (Livingston Fig.2-3). 	Regarding Claim 7 Livingston in view of Schroeder in further view of Blumenberg substantially teach the power tool of Claim 1, Schroeder further teaches wherein the interface flange (80) has opposing front and rear ends and an outer wall extending there between with at least a first and a second outer wall attachment feature on the outer wall residing between the front and rear ends (seal formed on the outer 
Therefore it would have been obvious to combine the flange teaching of Schroeder with the titanium power tool as shown with connected curvilinear and circular housing portions fitted together as taught by Livingston for quick installation without additional tools such that there are air gaps on the perimeter allowing for an interference or press fit engagement between the corners of the flange and the housing.
Regarding Claim 17 Livingston discloses a method of assembling a power tool, comprising:
providing a hammer case having a titanium shell body opposing first and second end portions (10,20), with at least one of the first or second end portions having a thin wall (t, Fig.3; Par 0020); but fails to explicitly teach press fitting an interface flange into a portion of the shell body of the hammer.
However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of corner detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and provides corner projections 96 which extend from corners at provide a detent in order to maintain alignment of the cover plate)  
Therefore it would have been obvious to combine the flange teaching of Schroeder with the titanium power tool as shown with connected curvilinear and circular housing portions fitted together as taught by Livingston for quick installation without additional tools such that there are air gaps on the perimeter allowing for an interference or press fit engagement between the corners of the flange and the housing.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange as taught by Schroeder including detents formed in the corners but not on the edges with the structural benefit as taught by Blumenberg of rigid attachment by compressive forces of the motor housing to the tool housing with the edge detent design of Schroeder to have a strength to withstand large impact such as dropping without the tool getting misaligned.	
	Claims 6, 9-15, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livingston et al. US PG. Pub 2005/0161243 in view of Schroeder US 2009/0126964, in further view of Blumenberg US Patent 5,650,676 in further view of Hawes WO 98/31965.

Regarding Claim 6, Livingston in view of Schroeder in further view of Blumenberg substantially teach the power tool of Claim 1, wherein, in use, the small gap spaces are closed with adhesive or epoxy.
However at the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces with the epoxy or adhesive when the general knowledge in relevant field of the art is used, as 

    PNG
    media_image5.png
    359
    556
    media_image5.png
    Greyscale
	Therefore it would be obvious to one of ordinary skill in the art at the time the invention was made to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces, for forming a seal around the perimeter of the flange as previously taught by Schroeder, as it would be obvious to try creating a seal as taught by Schroeder with the aid of an epoxy which is taught by Hawes and well known in the art.
Regarding Claim 9 Livingston discloses  a hammer case for a power tool impact wrench (8), comprising: a thin wall titanium shell tapering from a smaller cylindrical forward section (20) to a larger curvilinear rearward section (10), with at least the curvilinear rearward section having a wall with substantially constant wall thickness (Fig.1; Par 0019-0020). 	Livingston fails to explicitly teach an interface flange, the hammer case configured for permanent fixation with an interface flange wherein the interface flange comprises an out perimeter profile that is curvilinear and defines a plurality of outwardly extending detents that provide an interference fit with the larger wall section of the hammer case, so that when the interference flange is press fit with the hammer case small air gap spaces reside on opposing sides of each detent prior to permanent fixation with epoxy or adhesive, and wherein in use the small gap spaces are closed with adhesive or epoxy. Note that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
	Livingston fails to explicitly teach permanent fixation with epoxy or adhesive, and wherein, in use, the small gap spaces are closed with adhesive or epoxy.	However at the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces with the epoxy or adhesive when the general knowledge in relevant field of the art is used, as taught by Hawes which teaches using an epoxy or adhesive to fixedly secure a mounting flange for a motor housing in a power tool. 	Therefore it would be obvious to one of ordinary skill in the art at the time the invention was made to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces, for forming a seal around the perimeter of the flange as previously taught by Schroeder, as it would be obvious to try creating a seal as taught by Schroeder with the aid of an epoxy which is taught by Hawes and well known in the art..
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange as taught by Johnson including detents formed in the corners but not on the edges with the structural benefit as taught by Blumenberg of rigid attachment by compressive forces of the motor housing to the tool housing with the edge detent design of Johnson to have a strength to withstand large impact such as dropping without the tool getting misaligned. (Par 0060)
Regarding Claim 10, Livingston in view of Schroeder, Blumenberg in further view of Hawes substantially teach the hammer case of Claim 9, in combination with an interface flange, wherein the interface flange comprises an outer perimeter profile that is curvilinear and defines a plurality of outwardly extending detents that provide an interference fit with the wall of the hammer case.
Livingston fails to explicitly teach an interface flange, the hammer case configured for permanent fixation with an interface flange wherein the interface flange comprises an out perimeter profile that is curvilinear and defines a plurality of outwardly extending detents that provide an interference fit with the larger wall section of the hammer case, so that when the interference flange is press fit with the hammer case small air gap spaces reside on opposing sides of each detent prior to permanent fixation with epoxy or adhesive, and wherein in use the small gap spaces are closed with adhesive or epoxy. 	However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of corner detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and in the alternative provides corner projections 96 which extend from corners at provide a detent in order to maintain alignment of the cover plate)  extending outwardly from an outer perimeter thereof that are sized and configured to provide an interference fit with corners of an inner surface of the titanium housing (fig.8 par Note that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
	Livingston fails to explicitly teach permanent fixation with epoxy or adhesive, and wherein, in use, the small gap spaces are closed with adhesive or epoxy.	However at the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces with the epoxy or adhesive when the general knowledge in relevant field of the art is used, as taught by Hawes which teaches using an epoxy or adhesive to fixedly secure a mounting flange for a motor housing in a power tool. 	Therefore it would be obvious to one of ordinary skill in the art at the time the invention was made to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces, for forming a seal around the perimeter of the flange as previously taught by Schroeder, as it would be obvious to try creating a seal as taught by Schroeder with the aid of an epoxy which is taught by Hawes and well known in the art..	However Blumenberg teaches an interface between the motor housing and the tool body including an interference fit of a flange formed by carrier plate 33 attached by resilient detent teeth 59 formed on the outermost perimeter to lock the motor housing by press fit or interference fit attachment (col.2 line 68- col.3 line 20; figure 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange as taught by Johnson including detents formed in the corners but not on the edges with the structural benefit as taught by Blumenberg of rigid attachment by compressive forces of 
Regarding Claim 11, Livingston in view of Schroeder, Blumenberg in further view of Hawes substantially teach the hammer case of Claim 9, wherein the interface flange detents include a plurality of corner detents with small gap air spaces residing on opposing sides of each detent prior to bonding.
However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of corner detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and in the alternative provides corner projections 96 which extend from corners at provide a detent in order to maintain alignment of the cover plate)  extending outwardly from an outer perimeter thereof that are sized and configured to provide an interference fit with corners of an inner surface of the titanium housing (fig.8 par 0030-0031). is configured for permanent fixation so that when the interference flange is press fit with the hammer case small air gap spaces reside on opposing sides of each detent prior to permanent fixation with epoxy or adhesive, and wherein in use the small gap spaces are closed with adhesive or epoxy since in any tool when an epoxy or adhesive is applied to an area for permanent fixation the epoxy will fill any spaces available and so is configured to close the spaces Note that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
Livingston fails to explicitly teach permanent fixation with epoxy or adhesive, and wherein, in use, the small gap spaces are closed with adhesive or epoxy.	However at the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces with the epoxy or adhesive when the general knowledge in relevant field of the art is used, as taught by Hawes which teaches using an epoxy or adhesive to fixedly secure a mounting flange for a motor housing in a power tool. 	Regarding Claim 12 Livingston in view of Schroeder in view of Blumenberg in further view of Hawes substantially teach the hammer case of Claim 9, wherein Livingston fails to teach six substantially equally spaced apart interface flange detents providing interference fit interleaved with adjacent gap spaces. 	However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of corner detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and provides corner projections 96 which extend from corners at provide a detent in order to maintain alignment of the cover plate)  
Therefore it would have been obvious to combine the flange teaching of Schroeder with the titanium power tool as shown with connected curvilinear and circular housing portions fitted together as taught by Livingston for quick installation without additional tools.	Regarding Claim 13 Livingston in view of Schroeder in view of Blumenberg in further view of Hawes substantially teach the hammer case of Claim 9, wherein the interface flange is bonded to the hammer case so that the rear surface of the flange is flush with the rear of the hammer case, and wherein the interface flange can withstand a pull out force of 1000lbs.	Livingston teaches an inner area that connected the 2 parts of the housing to be flush with the rear surface, but fails to explicitly disclose this area to be an interface flange. 	However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing 
Therefore it would have been obvious to combine the flange teaching of Schroeder with the titanium power tool as shown with connected curvilinear and circular housing portions fitted together as taught by Livingston for quick installation without additional tools to have an interface flange that can withstand a pull out force of 1000 lbs. for two seconds.		Regarding Claim 14 Livingston in view of Schroeder in view of Blumenberg in further view of Hawes substantially teach the power tool of Claim 9, Livingston discloses wherein the titanium housing body is a monolithic unitary body of deep drawn titanium that has a thin wall of substantially constant thickness (Livingston Fig.2-3). 	Regarding Claim 15 Livingston in view of Schroeder in view of Blumenberg in further view of Hawes substantially teach the power tool of Claim 9,  However Schroeder teaches wherein the interface flange (80) has opposing front and rear ends and an outer wall extending there between with at least one attachment feature on the outer wall residing between the front and rear ends (seal formed on the outer wall), wherein the titanium housing body (18) has at least one cooperating attachment feature residing on an internal surface thereof residing proximate a rear end portion of the titanium housing body, and wherein the interface flange and titanium housing body attachment features tightly abut to define a mechanical joint (cover plate 80 is held against a lip not shown in gear housing 76 of gear case 18 to create a seal between the housing and the cover plate to create a tight mechanical joint ; par 0030). 
Regarding Claim 18 Livingston in view of Schroeder in view of Blumenberg substantially teach the method of Claim 17, wherein the titanium housing shell body is a monolithic unitary body of deep drawn titanium and the thin wall extends about at least a major portion of the shell body with a substantially constant wall thickness (Livingston Fig.2-3) , Livingston fails to explicitly teach the method further comprising, after the press fitting, welding, brazing, bonding, or otherwise permanently attaching 
However Schroeder teaches an interface flange (shown as cover plate 80 in figure 8) between the housing cavity (18) and motor housing (16 and 14 are connected in a section different than housing portion 18), wherein the interface flange has a plurality of corner detents (cover plate 80 forms a tight mechanical seal interpreted as an interference fit along the perimeter of the plate; and in the alternative provides corner projections 96 which extend from corners at provide a detent in order to maintain alignment of the cover plate)  extending outwardly from an outer perimeter thereof that are sized and configured to provide an interference fit with corners of an inner surface of the titanium housing (fig.8 par 0030-0031). is configured for permanent fixation so that when the interference flange is press fit with the hammer case small air gap spaces reside on opposing sides of each detent prior to permanent fixation with epoxy or adhesive, and wherein in use the small gap spaces are closed with adhesive or epoxy since in any tool when an epoxy or adhesive is applied to an area for permanent fixation the epoxy will fill any spaces available and so is configured to close the spaces Note that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
Livingston fails to explicitly teach permanent fixation with epoxy or adhesive, and wherein, in use, the small gap spaces are closed with adhesive or epoxy.	However at the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces with the epoxy or adhesive when the general knowledge in relevant field of the art is used, as taught by Hawes which teaches using an epoxy or adhesive to fixedly secure a mounting flange for a motor housing in a power tool. 	Therefore it would be obvious to one of ordinary skill in the art at the time the invention was made to use adhesive or epoxy for permanent fixation for use in a power tool by filling gap spaces, for forming a seal around the perimeter of the flange as previously taught by Schroeder, as it would be 
Regarding Claim 19 Livingston in view of Schroeder in view of Blumenberg substantially teach the method of Claim 17, wherein the titanium shell body is a deep drawn titanium shell body but fails to teach that has at least one cooperating flange attachment feature residing on an internal surface thereof residing proximate a rear end portion of the titanium shell body, and wherein the interface flange has opposing front and rear ends and an outer wall extending therebetween with at least one attachment feature on the outer wall residing between the front and rear ends that engages the at least one attachment feature of the shell body and also includes outwardly extending spaced apart corner detents that form an interference fit against an inner surface of the thin wall of the shell body leaving small air gap spaces about a perimeter of a junction of the shell body and the flange, the method further comprising, after the press fitting, inserting an epoxy into the gap spaces and curing to secure the interface flange to the hammer case.
However Schroeder teaches wherein the interface flange (80) has opposing front and rear ends and an outer wall extending there between with at least one attachment feature on the outer wall residing between the front and rear ends (seal formed on the outer wall), wherein the titanium housing body (18) has at least one cooperating attachment feature residing on an internal surface thereof residing proximate a rear end portion of the titanium housing body, and wherein the interface flange and titanium housing body attachment features tightly abut to define a mechanical joint (cover plate 80 is held against a lip not shown in gear housing 76 of gear case 18 to create a seal between the housing and the cover plate to create a tight mechanical joint ; par 0030)
Livingston fails to explicitly teach permanent fixation with epoxy or adhesive, and wherein, in use, the small gap spaces are closed with adhesive or epoxy.	However at the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to use adhesive or epoxy for permanent fixation for use in a power tool by filling .
Allowable Subject Matter
Claims 8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 16 recite the limitation of the interface flange attachment feature comprises at least one transversely extending recess. This feature along with the features of intervening claims 7 and renders the claim non obvious over the prior art alone or in combination, since there would be no reason to modify the interface flange attachment with a recess as disclosed in claims 8, 16 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731